Citation Nr: 0943749	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  07-03 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1. Entitlement to service connection for obstructive sleep 
apnea, to include as secondary to service-connected low back 
and/or bilateral knee disorders.

2. Entitlement to service connection for depression, to 
include as secondary to obstructive sleep apnea and service-
connected low back and/or bilateral knee disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to 
January 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in August 
2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Salt Lake City, Utah, denying the Veteran's 
claims for service connection on a direct basis for bilateral 
hearing loss, a dental disorder, and obstructive sleep apnea.  
Entitlement to service connection on a direct basis for 
depression and as secondary to claimed obstructive sleep 
apnea was also denied at that time. An appeal as to all of 
the foregoing was thereafter initiated and perfected, 
excepting the claim involving entitlement to service 
connection for a dental disorder, for which an appeal was 
initiated, but specifically not perfected.

In his substantive appeal, received by the RO in late January 
2007, the Veteran asserted that his obstructive sleep apnea 
and depression are secondary to his service-connected low 
back and bilateral knee disorders.  The Court of Appeals for 
Veterans Claims (Court) has held that separate theories in 
support of a claim for a particular disability are to be 
adjudicated under one claim.  See Robinson v. Mansfield, 21 
Vet. App. 545, 550-51 (2008), citing Bingham v. Principi, 421 
F.3d. 1346, 1349 (Fed. Cir. 2005).  

At the July 2007 hearing, the Veteran withdrew from appellate 
consideration the issue of his entitlement to service 
connection for bilateral hearing loss.  In addition, he 
submitted additional documentary evidence in support of the 
remaining issues on appeal, along with a waiver for its 
initial consideration by the RO.

On appeal in August 2008, the Board remanded the case for 
additional development, to include providing proper VCAA 
notice, obtaining VA treatment records, and scheduling VA 
psychiatric and respiratory examinations.

The Board notes that in September 2009, a statement was 
received from a VA doctor without a waiver for RO 
consideration.  The additional evidence is identical to a 
letter from the same doctor regarding the etiology of the 
Veteran's sleep apnea and depression.  Therefore, it is not 
necessary that this evidence be returned to the RO for 
initial consideration.

In the instant case, the Board finds that the Appeals 
Management Center (AMC) has complied with the August 2008 
Remand Order, and that neither the Veteran, nor his 
representative, has contended otherwise, and therefore it may 
proceed with its review of this appeal.  Stegall v. West, 11 
Vet. App. 268, 270-71 (1998).


FINDINGS OF FACT

1. The Veteran's service medical records (STRs) are devoid of 
any complaints of, treatment for, or diagnoses of obstructive 
sleep apnea or depression; while the Veteran currently has 
diagnoses of obstructive sleep apnea and depression, these 
maladies did not become manifest until many years post-
service and there is no competent evidence of a nexus between 
either disorder and service.

2. The preponderance of the evidence is against a finding 
that the Veteran's obstructive sleep apnea was caused or 
aggravated by his service-connected low back and/or bilateral 
knee disabilities.

3. The preponderance of the evidence is against a finding 
that the Veteran's depression was caused or aggravated by his 
service-connected low back and/or bilateral knee 
disabilities; there is no legal entitlement to service 
connection for depression as secondary to obstructive sleep 
apnea because service connection is not in effect for the 
latter disease.

CONCLUSIONS OF LAW

1. Obstructive sleep apnea was not incurred in or aggravated 
by active service, nor is it proximately due to or the result 
of a service-connected disability.  38 U.S.C.A.  
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310(a) (2009).

2. Depression was not incurred in or aggravated by active 
service, nor is it proximately due to or the result of a 
service-connected disability.  38 U.S.C.A.  
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 and Supp. 2008), significantly 
changed the law prior to the pendency of this claim.  VA has 
issued final regulations to implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  The VCAA provisions include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and they 
redefine the obligations of VA with respect to the duty to 
assist the veteran with the claim.  In the instant case, the 
Board finds that VA fulfilled its duties to the veteran under 
the VCAA.

a. Duty to Notify  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the April 
and July 2006 letters sent to the Veteran by the RO and the 
September 2008 letter sent to the Veteran by the AMC 
adequately apprised him of the information and evidence 
needed to substantiate the claims.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Sanders v. Nicholson, 
487 F.3d 881, 886 (Fed. Cir. 2007) (outlining VCAA notice 
requirements); Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (same).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans Claims (Court) issued 
a decision in Dingess v. Nicholson, 19 Vet. App. 473,  484, 
486 (2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The April 2006, July 2006, and September 2008 letters satisfy 
these mandates.  The April and July 2006 letters informed the 
Veteran about the type of evidence needed to support his 
direct service connection claims, while the September 2008 
letter informed the Veteran about the type of evidence needed 
to support his secondary service connection claims.  This 
correspondence clearly disclosed VA's duty to obtain certain 
evidence for the Veteran, such as medical records and records 
held by any Federal agency, provided the Veteran gave consent 
and supplied enough information to enable their attainment.  
The letters made clear that although VA could assist the 
Veteran in obtaining these records, he carried the ultimate 
burden of ensuring that VA received all such records.  These 
letters additionally apprised the Veteran that VA would 
schedule a medical examination or obtain a medical opinion 
for him if the RO determined such to be necessary to make a 
decision on the claims.  The letters also provided the 
Veteran with notice of the type of evidence necessary to 
establish a rating or effective date for the rating.  The 
April 2006 letter also contained Dingess notice.

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA provided most of the requisite notice to the Veteran prior 
to the August 2006 rating decision that is the subject of 
this appeal.  The Board notes that the Veteran was not 
informed of the specific considerations in a claim of 
secondary service connection until September 2008.  Timely 
Allen notice would not have operated to alter the outcome 
because evidence establishing service connection for 
obstructive sleep apnea and depression is lacking.   

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated or even pled prejudice with regard to the 
content of any of the notice letters.  See Shinseki v. 
Sanders, 129 S.Ct.1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on certain  notice 
deficiencies, and clarifying that the burden of showing that 
an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.)  See also 
Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 
2006).  

b. Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to  
substantiate the . . . claim").  This duty includes assisting 
the veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence, and the Veteran in fact did 
receive VA psychiatric and respiratory examinations in 
January and February 2009, respectively, which were thorough 
in nature, included nexus opinions, and were adequate for the 
purposes of deciding these claims.  The Veteran exercised his 
right to a hearing and provided sworn testimony in July 2007.  
The medical evidence shows that his sleep apnea and 
depression were first diagnosed many years after service.  
There is no competent evidence that suggests a causal link 
between either disorder and service.  With regard to the 
claim that the Veteran's sleep apnea and depression are 
secondary to service-connected disabilities, he was provided 
examinations that included competent opinions addressing the 
secondary service connection questions at hand.   
Accordingly, there is no further duty to provide an 
examination or medical opinion.   The Board finds that the 
medical evidence of record is sufficient to resolve this 
appeal, and the VA has no further duty to provide an 
examination or opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the Veteran, and 
thus, no additional assistance or notification was required.  
The Veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94. 

II. Law and Regulations

a. Direct Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran experiences a 
disability resulting from an injury or disease contracted in 
line of duty, or for aggravation of a preexisting injury or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).
The Court of Appeals for Veterans claims (Court) has held 
that "[f]or service connection to be awarded, there must be 
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of an in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury."  
Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006); accord 
Disabled Am. Veterans v. Sec'y of Veterans Affairs, 419 F.3d 
1317, 1318 (Fed. Cir. 2005); Shedden v. Principi, 381 F.3d 
1163, 1166-67 (Fed. Cir. 2004).  If the veteran fails to 
demonstrate any one element, denial of service connection 
will result.  Disabled Am. Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court has 
recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service  
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence  
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be  
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App.  
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the  
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997). 

b. Secondary Service Connection

Pursuant to 38 C.F.R. § 3.310(a), a "disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected."  See Evans v. 
West, 12 Vet. App. 22, 29 (1998) (noting requirements for 
establishing service connection on a secondary basis).  Thus, 
in order to establish a secondary service connection claim, 
the veteran must show: (1) the existence of a current 
(secondary) disability; (2) the existence of a service-
connected disability; and (3) evidence that the service-
connected disability proximately caused the secondary 
disability.  38 C.F.R. § 3.310(a).  A veteran may also 
establish secondary service connection by demonstrating that 
his current (secondary) disability became aggravated or 
worsened by the already service-connected disease.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (holding that "when 
aggravation of a veteran's non-service-connected [secondary] 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation"); see Libertine v. Brown, 9 Vet. App. 521, 522 
(1996) ("Additional disability resulting from the aggravation 
of a non-service-connected [secondary] condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a)").  If a veteran succeeds in establishing 
service connection for a secondary condition, "the secondary 
condition shall be considered a part of the original 
condition."  38 C.F.R. § 3.310(a).

An amendment to 3.310, effective October 10, 2006, was 
enacted for the purpose of implementing the holding in Allen 
v. Brown, 7 Vet. App. 439 (1995) for secondary service 
connection on the basis of the aggravation of a nonservice- 
connected disorder by service-connected disability.  See 71 
Fed. Reg. 52744 (2006).  The amendment essentially codifies 
Allen and adds language that requires that a baseline level 
of severity of the nonservice-connected disease or injury 
must be established by medical evidence created before the 
onset of aggravation.

c. Standard of Proof 

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).

III. Analysis

The Veteran's primary contention is, in essence, that his 
sleep apnea and depression are secondary, at least in part, 
to his service-connected low back and/or bilateral knee 
disabilities.  He also asserts that his depression is due to 
his sleep apnea.  The Veteran observes that fellow servicemen 
advised him in service that he snored loudly when sleeping 
and there is also a May 2006 statement of record from a 
fellow service person indicating that he personally observed 
the Veteran snoring when sharing sleeping quarters and that 
his snoring was loud.  

a. Factual Background

The Veteran's STRs disclose no findings relating to 
obstructive sleep apnea or depression.  Several medical 
examinations conducted over his many years of service reveal 
normal psychiatric assessments, and the Veteran consistently 
denied having trouble sleeping or experiencing depression or 
excessive worry.  The November 1984 Report of Medical 
Examination for Separation also reveals a normal psychiatric 
assessment.  The Veteran again denied having trouble sleeping 
or problems with depression in the accompanying medical 
history report.  

Post-service medical evidence includes diagnoses of 
obstructive sleep apnea and depressive disorder.  A December 
2001 VA treatment record notes that the Veteran was suspected 
of sleep apnea.  Later dated medical evidence confirms that 
the Veteran has been diagnosed as having obstructive sleep 
apnea.  He uses a CPAP machine and takes Ambien.  A December 
2005 VA treatment record notes that the Veteran was diagnosed 
with depressive disorder related to sleep apnea.

VA Treatment Records

A January 2003 clinician diagnosed the Veteran with severe 
REM-related obstructive sleep apnea and recommended weight 
loss.

A March 2006 VA treatment record states that the Veteran was 
"hoping to get service connection for knee problems since 
this is connected to sleep apnea and weight gain."  

An April 2006 VA Treatment record states that the Veteran's 
sleep apnea "is also treated by weight loss" and that the 
Veteran could not exercise because of his knee pain.  

In October 2006, the Veteran stated that the RO "is probably 
not going to buy connection between his knee, sleep apnea, 
and depression" and requested a letter "linking knee pain 
with sleep apnea."  

An April 2007 VA treatment record indicates that the Veteran 
"inquired about relationship of injured knee, weight gain, 
and sleep apnea."  

A July 2007 letter from Dr. J.L.J. contains the following 
statement:

[The Veteran's] limited activity because of knee 
pain has contributed to his weight gain of 85 
pounds over the past 20 years.  He is presently 
unemployed and worries about maintaining and 
finding a job.  He has sleep apnea which is likely 
related to his weight gain and is treated with 
cpap.  He also related his depression to his 
service related injury due to his weight gain, 
inability to exercise, and mobility issues.

January 2009 VA Psychiatric Examination

The Veteran denied receiving any psychiatric treatment during 
service.  However, he related that while in cadet training, 
he was referred to a "shrink" for one session but could not 
remember why.  He recalled first being depressed in the late 
1990's.  He saw a psychiatrist, whose name he cannot recall, 
on a monthly basis for several years.  The psychiatrist 
diagnosed him with depression.  The Veteran indicated that 
these records are not part of his claim.  The Veteran 
reported feeling "very sleepy" on some of the long-haul 
flights during service, and that he felt tired and sleepy for 
many years with gradual progression.  He feels that his 
weight gain is a major contributor, and that it has gradually 
increased over the years.  The Veteran reported that he 
cannot exercise due to his service-connected chronic low back 
pain and left knee problems.  He last worked in 2004 when he 
was placed on medical leave for sleep apnea.  He reported a 
loss of interest in going anywhere.  The Veteran 
characterized his marriage as dysfunctional for many years. 

The Veteran presented as alert and oriented.  He did not 
appear sedated or somnolent.  He complained of persistent 
mental fatigue, sleepiness, and depressed moods.  He also 
complained of pain in the left leg and low back but did not 
manifest any overt pain behaviors.  The Veteran's mood was 
depressed; he appeared sad and on the verge of tears three 
times in relation to the 2007 murder of his son.  Judgment 
and cognitive functions were intact.  He related "fleeting" 
suicidal thoughts.  The examiner determined that the Veteran 
first became depressed "due to two principle factors" - 
increasing frustration over feeling tired and sleepy, and 
chronic marital dysfunction.  He further determined that by 
mid-2007, the Veteran's depression was "mainly caused by 
inactivity and inability to work related to knee/back, 
inability to exercise, and persistent sleep apnea."  The 
examiner noted that the Veteran has "essentially 
accommodated to longstanding family dysfunction," but that 
the 2007 death of his son "clearly overshadows all other 
personal life stressors."  The examiner concluded that the 
Veteran "remains frustrated and distressed over persistent 
sleep apnea symptoms and physical limitations from knee and 
back - conditions that preclude exercise and compromise his 
ability to fully enjoy himself."  

The examiner reviewed the claims file and diagnosed 
depressive disorder, not otherwise specified, and dysthemic 
disorder.  He opined that "it is more likely than not" that 
the Veteran's depression is causally related to obstructive 
sleep apnea "among other factors as outlined above."  He 
stated that service connection for depressive disorder is 
contingent upon whether sleep apnea is determined to be 
service connected.  The examiner further stated that if sleep 
apnea is not service connected, "it is more likely than not 
that depressive disorder is only indirectly caused by knee 
and back disability if it is established that (1) knee/back 
was responsible for weight gain (2) weight gain is causally 
related to sleep apnea."  (Emphasis in original).  He 
explained:

It is less likely as not (less than 50/50 
probability) that Depressive Disorder is causally 
related to knee/back disability unless a causal 
nexus between knee/back, lack of exercise, weight 
gain and sleep apnea is established.  If sleep 
apnea is established as service connect[ed], it is 
more likely than not that Depressive Disorder with 
onset November 2005 is also service-connected as a 
derivative of that condition - both due to the 
psychological reaction and psychophysiological 
impact of sleep apnea on energy, mental alertness 
and sleep cycle.  

February 2009 VA Respiratory Examination

The Veteran stated that while he was diagnosed in 2001, he 
was symptomatic before that.  He reported "a long period of 
time" where he experienced night sweats and severe morning 
headaches, and related that he suggested sleep apnea multiple 
times to his primary care provider.  He also reported that 
two separate surgeries were unsuccessful.  He uses a CPAP 
every night.  The Veteran related that he had started having 
trouble walking in September 2007 and was diagnosed with 
popliteal entrapment, and that he is "severely limited in 
terms of being able to walk or exercise because of that." 
Upon examination, the Veteran weighed 288 pounds and had a 
normal gait.  The examiner noted that the Veteran weighed 
around 246 pounds at the time he was diagnosed with sleep 
apnea.  He reviewed the claims file and diagnosed obstructive 
sleep apnea with very good control on CPAP.  The examiner 
stated:

The Veteran has normal gait, he has a normal 
posture and one would assume that he would still be 
able to walk well.  However, only more recently has 
he had complications that are felt to be from 
popliteal entrapment and not from his service-
connected diseases.  The idea that he could not 
exercise to the level that would cause weight loss 
is, in this case, not sound rationale as there are 
many ways that individuals may choose to exercise 
for weight loss.  Many of these are 
nonweightbearing.

The examiner noted that the Veteran has mild osteoarthritis 
in his knees, which has been unchanged for several years, as 
well as mild degenerative disk disease of the lower lumbar 
spine.  However, he opined that "this still does not 
preclude the veteran from doing nonweightbearing exercises 
and following a proper diet.  Therefore, at this time, one 
may not say that the weight of the medical evidence is for 
conclusion that his low back and bilateral knee would cause 
or aggravate his underlying sleep apnea."

In June 2009, the Veteran reported that he has struggled with 
depression since the 1980's.
July 2007 Hearing

The Veteran testified that he snored a lot during service.  
He stated that he also frequently woke up during the night 
while in service, and that both problems have progressively 
gotten worse.  The Veteran indicated that he was medically 
disqualified from flying by the FAA (Federal Aviation 
Administration) in 2006 because of his sleep apnea.   

b. Discussion

With respect to direct service connection, the Board finds 
that the preponderance of the evidence is against a finding 
that the Veteran's presently diagnosed obstructive sleep 
apnea and depression were incurred during service or are 
otherwise causally linked to any incident of active duty.  
The first post-service medical evidence showing a diagnosis 
and treatment for sleep apnea is dated in 2001.  The initial 
post-service medical evidence showing a diagnosis of 
depression is dated in 2005.  Thus, even assuming that the 
Veteran had manifestations of a sleep disorder or depressive 
disorder during service, the record reflects a gap of 
approximately 16 and 20 years, respectively, between the time 
he was discharged from active duty to the initial relevant 
post-service medical evidence.  The gap of time of between 
the alleged in-service symptoms and the first medical 
evidence of disability weighs against the Veteran's claims.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(evidence of a prolonged period without medical complaint can 
be considered in service connection claims).  Subsequent 
post-service medical records show a diagnosis and treatment 
for obstructive sleep apnea and depressive disorder, but they 
do not include a competent medical opinion suggesting a nexus 
between these disorders and service.  Further, the Veteran's 
assertions regarding relevant in-service symptoms or clinical 
findings are not corroborated by the service treatment 
records, which are negative for any findings attributable to 
sleep apnea or a psychiatric disorder, to include depression.  
It is pertinent to note that the separation examination was 
negative for any pertinent abnormal findings, which also 
weighs against the claims.  The Veteran specifically 
indicated upon his separation examination that he did not 
have trouble sleeping or problems with depression.  
   
Turning next to the question of secondary service connection, 
the Board determines that the preponderance of the evidence 
is against a finding that the Veteran's presently diagnosed 
obstructive sleep apnea was caused or aggravated by his 
service-connected low back and bilateral knee disabilities.  
There are opinions that support and weigh against the 
contended causal relationship.  The Board recognizes its duty 
to determine how much weight should attach to each medical 
opinion of record and to provide adequate reasons and bases 
upon its adoption of one medical opinion over another.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995) (noting that the 
Board may "favor the opinion of one competent medical expert 
over that of another when the Board gives an adequate 
statement of reasons and bases").  In addition, the Board 
notes that it may place greater weight on one medical opinion 
over another, depending on factors such as reasoning employed 
and whether or not, and the extent to which, the examiner 
reviewed prior clinical records and other evidence.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) ("The 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches").

The Board affords greater probative value to the more recent 
medical opinion of a VA physician than to Dr. J.L.J.'s 
opinion given the facts of this case.  After an extensive 
review of the claims file, the VA examiner concluded that the 
Veteran's obstructive sleep apnea is not related to his 
service-connected low back and knee disabilities.  A 
physician's access to the claims file, the thoroughness and 
detail of the opinion and the rationale cited are important 
factors in assessing the probative value of a medical 
opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  
The Court has reasoned that "a medical examination report 
must contain not only clear conclusion with supporting data, 
but also a reasoned medical explanation connecting the two." 
See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); 
citing Stefl v. Nicholson, 21 Vet App. 120, 124 (2007) ("[A] 
medical opinion...must support its conclusion with an 
analysis that that Board can consider and weigh against 
contrary opinions.").  Dr. J.L.J. determined that the 
Veteran's limited activity due to knee pain has 
"contributed" to his weight gain, and that his sleep apnea 
is "likely" related to the weight gain.  The opinion 
provides a rather tenuous basis for linking the Veteran's 
sleep apnea to his low back and/or knee disabilities.  The VA 
examiner, however, provided a more convincing and thorough 
rationale, noting that the Veteran had the ability to lose 
weight using non-weightbearing methods, and that his recent 
complications stemmed from his nonservice-connected popliteal 
entrapment as opposed to his service-connected back and knee 
disabilities.  (Emphasis added.)  The Board finds the 
February 2009 VA examiner's opinion is more probative than 
Dr. J.L.J.'s July 2007 statement, as it is well reasoned and 
more consistent with the other evidence of record.  Nieves-
Rodriquez, supra. 

The Board also determines that the evidence preponderates 
against a finding that the Veteran's presently diagnosed 
depression was caused or aggravated by a service-connected 
disability.  No medical evidence in the record finds a 
relation between the Veteran's depression and his service-
connected disabilities.  The VA examiners provided the only 
medical opinions to address a possible link to the low back 
and left knee disabilities, and when read together those 
opinions weigh against such a nexus.  Specifically, the 
psychiatrist opined that the Veteran's depression was 
indirectly caused by the service-connected back and knee 
disabilities only if those conditions caused the Veteran's 
weight gain.  The respiratory doctor opined that the 
Veteran's service connected disabilities did not cause the 
Veteran's weight gain.  There is no contrary medical opinion 
of record.  The Board notes that Dr. J.L.J. merely restated 
the Veteran's opinion that his depression is related to his 
inability to exercise due to knee pain.  The VA medical 
opinions not only weigh against a nexus between the Veteran's 
depression and service-connected disabilities, but clearly 
and persuasively discuss the reason his back and knee pain 
are not the cause of the Veteran's depression.  

As the instant decision denies service connection for 
obstructive sleep apnea, the claim for service connection for 
depression as secondary to sleep apnea must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

The Board acknowledges the Veteran's opinion concerning the 
etiology of his obstructive sleep apnea and depression, to 
include a causal or proximate link to his service-connected 
disabilities.  As a layperson, however, he is not competent 
to provide a medical opinion on the etiology of the 
disabilities at issue.  Epps v. Brown, 9 Vet. App. 341, 344 
(1996); Espiritu, supra.  That is, while the Veteran is 
certainly competent to describe symptoms that he has 
experienced, without an indication in the record that he has 
had the relevant medical training, he is not competent to 
provide an opinion on the alleged nexus to either service or 
to his service-connected disabilities.  Jandreau, supra.  The 
Veteran's primary contention with respect to his psychiatric 
disability is that it is linked to a service-connected 
disorder; he has not alleged continuity of psychiatric 
symptomatology since service.  To the extent that he is 
claiming recurrent symptoms of sleep apnea since service, a 
diagnosis of sleep apnea is based upon laboratory as well as 
clinical examinations.  The Veteran is not competent to 
attribute symptoms to such a disorder and the medical 
evidence does not point to an onset date proximate to 
service; rather, the more probative clinical records indicate 
that the Veteran's sleep apnea began many years after 
service.    

IV. Conclusion

As the preponderance of the evidence is against the Veteran's 
claims for service connection for obstructive sleep apnea and 
depression, on a direct incurrence or secondary basis, the 
benefit of the doubt doctrine is not for application and the 
claims must be denied.  38 U.S.C.A. § 5107(b); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 


ORDER

Entitlement to service connection for obstructive sleep 
apnea, on a direct incurrence basis or as secondary to 
service-connected low back and/or bilateral knee 
disabilities, is denied.   

Entitlement to service connection for depression, on a direct 
incurrence basis or as secondary to claimed obstructive sleep 
apnea and service connected low back and/or bilateral knee 
disabilities, is denied.   



____________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


